Johnson, Judge:
This appeal for reappraisement has been submitted upon the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court, that the merchandise covered by the appeal for reappraisement enumerated on the attached Schedule, attached hereto and made a part hereof, consists of wood articles, manufactured by Hida Sangyo Co. Ltd. and exported from Japan.
*484That all the merchandise covered by the appeal for reappraisement was entered subsequent to February 27,1958.
XT IS FURTHER STIPULATED AND AGREED that the merchandise the subject of the appeal for reappraisement enumerated in the attached Schedule is not included on the list of articles designated by the Secretary of the Treasury in T.D. 54521, as provided for in Section 6(a) of the Customs Simplification Act of 1956, Public Law 927, 84th Congress, required to be valued in accordance with Section 402(a) of the Tariff Act of 1930 as amended.
IT IS FURTHER STIPULATED AND AGREED that at the time of exportation of the instant merchandise to the United States, the prices at which such or similar merchandise was freely offered for sale to all purchasers in the principal market of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for export to the United States, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, were the invoiced unit values, net packed.
IT IS FURTHER STIPULATED AND AGREED that this appeal for reap-praisement may be deemed submitted for decision on this stipulation.
On the agreed facts, I find that the export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for the determination of the value of the wooden articles involved herein and that such value is represented by the invoiced unit values, net, packed.
Judgment will be rendered accordingly.